Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On 18 March 2021, applicant filed a Terminal Disclaimer with respect to Serial No. 16/695,451, which Terminal Disclaimer has been approved.
In view of the above-mentioned approved Terminal Disclaimer, the OTDP rejection over Serial No. 16/695,451 of the Office Action mailed on 23 December 2020 is overcome and withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 23 December 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Kobayashi and the section 103 rejection over Kobayashi in view of Shibuya of the Office Action mailed on 23 December 2020. Rejection is withdrawn.
Regarding Claims 1, 2, and 4-9, the reviewed prior art does not teach or suggest the subject matter of these claims for the reasons of record. See Office Action mailed on 23 December 2020 (paragraph 35).
Claims 1, 2, and 4-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
21 March 2021